By the Court.
This suit sought to establish a trust for the benefit of the plaintiff in real estate conveyed to the defendant at a time when they were husband and wife. Pursuant to de*286cisión in 240 Mass. 380, rescript ordered the bill dismissed. Thereafter the plaintiff asked leave to amend his bill so as to enable him to recover the value „of the real estate on an implied contract. Leave to amend was denied, the judge saying “I have no doubt the question of a contract right to recover was not pressed or consciously litigated at the hearing” theretofore had. The allowance of the amendment rested in sound judicial discretion. Its denial not only was not arbitrary and capricious or an abuse of power, but was plainly right. The case had been fully tried and all the facts carefully set forth by the master in his report. They clearly show no right in the plaintiff to relief on any ground. Cases like Cromwell v. Norton, 193 Mass. 291, have no pertinency. Actions of contract between husband and wife cannot be thus enforced. The plaintiff has had his day in court and been adjudged after a fair and complete trial to have no case. That ought to and does end the matter. Ross v. Burrage, 237 Mass. 545. Noyes v. Noyes, 234 Mass. 397. This appeal is frivolous. The decree dismissing the bill is affirmed with double costs.

So ordered.